     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 1 of 34




              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

UNITED FACULTY OF FLORIDA, et al.,

           Plaintiffs,

v.                                 Case No.: 4:21cv271-MW/MAF

RICHARD CORCORAN, et al.,

           Defendants.
                                    /


           _____________________________________________
                    DEFENDANTS’ MOTION TO
           DISMISS PLAINTIFFS’ AMENDED COMPLAINT
           AND INCORPORATED MEMORANDUM OF LAW




                                        1
        Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 2 of 34




                                           TABLE OF CONTENTS

Introduction ..............................................................................................................3

HB 233 .......................................................................................................................5

Argument ..................................................................................................................8

   I. No Case or Controversy Exists For All Three Counts........................................8

      A. All Plaintiffs Lack Standing. ..........................................................................8

      B. Organizational Plaintiffs Lack Standing. .....................................................16

      C. Plaintiffs’ Claims are Not Ripe. ...................................................................18

   II. Plaintiffs Fail to State a Claim. ........................................................................21

      A. Pleading Standard for a Facial Challenge. ...................................................21

      B. Plaintiffs Fail to State a Freedom of Association Claim (Count II).............22

      C. Plaintiffs Fail to State a Compelled Speech Claim (Count III)....................25

         1. HB 233 Does Not Regulate Speech. ........................................................25

         2. HB 233 Does Not Compel Speech. ..........................................................27

      D. Plaintiffs Fail to State a Viewpoint Discrimination Claim (Count I). .........28

      E. Plaintiffs Do Not Challenge Sections 4 or 5 of HB 233. .............................31

Conclusion...............................................................................................................31



                                                              2
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 3 of 34




      Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

Defendants move to dismiss Plaintiffs’ Amended Complaint. ECF No. 35.

                                   INTRODUCTION

      Plaintiffs invite this Court to strike down a statute as facially unconstitutional

despite lacking standing and presenting claims that are not ripe for adjudication.

Precedent dictates this Court should decline their offer.

      On the merits, Plaintiffs’ viewpoint and compelled speech claims are based

on an unsupported reading of the provisions prohibiting colleges and universities

from “shielding” students, faculty, or staff from ideas and opinions they may find

uncomfortable, unwelcome, disagreeable, or offensive (the “Anti-Shielding

Provisions”). When the text of House Bill (HB) 2331 is considered, which this Court

must, it reveals that the Anti-Shielding Provisions do not regulate speech, much less

compel speech or promote a viewpoint. Quite the opposite. HB 233 merely codifies

the preeminent principle underlying the First Amendment: “the government may not

prohibit the expression of an idea simply because society finds the idea itself

offensive or disagreeable.” Texas v. Johnson, 491 U.S. 397, 414 (1989). Ensuring




      1
         HB 233, was approved by the Governor on June 22, 2021, and designated as
Chapter 2021-159, Laws of Florida. In light of Plaintiffs’ challenge to the enacted
legislation and for ease of reference, HB 233 is cited generally throughout this
Motion. However, where citation to a specific statutory revision from HB 233 is
necessary, the 2021 statute is cited for clarity.
                                           3
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 4 of 34




that the First Amendment is not violated does not itself result in a violation of the

First Amendment.

      Plaintiffs’ alleged violation of their free associational rights premised upon a

parade of horribles arising from the provisions requiring colleges and universities to

conduct surveys to measure intellectual freedom and viewpoint diversity on their

campuses (the “Survey Provisions”) are equally unshackled from the text of HB 233

and fare no better. Without knowing the content of any survey, how it will be

administered, or how the results may be utilized in the future, Plaintiffs foretell

future injuries resulting from a hypothetical chain of contingencies that find no

footing in the language of the statute they are challenging. Of course, this is not how

the constitutionality of a statute is determined. Nat’l Endowment for the Arts v.

Finley, 524 U.S. 569, 584 (1998) (observing the Court’s reticence to “invalidate

legislation on the basis of its hypothetical application to situations not before the

Court.”) (quotations omitted); Red Lion Broad. Co. v. FCC, 395 U.S. 367, 396

(1969) (“[W]e will not now pass upon the constitutionality of these regulations by

envisioning the most extreme applications conceivable . . . but will deal with those

problems if and when they arise.”) (internal citation omitted).

      Plaintiffs’ allegations concerning the future impact of HB 233 fail to satisfy

the irreducible minimum to afford standing, fail to demonstrate their claims are ripe

for consideration, and fail to state any First Amendment claim.


                                          4
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 5 of 34




                                        HB 233

      In determining the purpose of HB 233, this Court’s inquiry begins with a

heedful inspection of the text of HB 233 itself. See Church of Scientology v. City of

Clearwater, 2 F.3d 1514, 1527 (11th Cir. 1993) (“Inquiry into legislative purpose

begins with interpreting the law itself.”); Adler v. Duval Cnty. Sch. Bd., 206 F.3d

1070, 1084 (11th Cir.), cert. granted, judgment vacated, 531 U.S. 801 (2000), and

opinion reinstated, 250 F.3d 1330 (11th Cir. 2001) (“That requires close attention

be paid to the plain language of the policy.”). Despite Plaintiffs’ urging to the

contrary, any attempt to divine legislative purpose from comments of a handful of

individual legislators or public officials is nothing more than guesswork and is to be

avoided. See United States v. O’Brien, 391 U.S. 367, 383–84 (1968) (“Inquiries into

congressional motives or purposes are a hazardous matter. . . . It is entirely a different

matter when we are asked to void a statute that is, under well-settled criteria,

constitutional on its face, on the basis of what fewer than a handful of Congressmen

said about it. What motivates one legislator to make a speech about a statute is not

necessarily what motivates scores of others to enact it, and the stakes are sufficiently

high for us to eschew guesswork.”); Aldridge v. Williams, 44 U.S. 9, 24 (1845)

(instructing that the Court cannot be influenced in any degree by the motives of

individual members of Congress, but should instead determine the will and intention

of the Legislature from “the law as it passed” and “the language there used.”).


                                            5
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 6 of 34




      The purpose of HB 233, as demonstrated by its plain language, is to protect

free speech and expressive activities that would be afforded First Amendment

protections at public postsecondary institutions (“institutions”). HB 233 requires the

State Board of Education2 and the Board of Governors3 (collectively, the “Boards”)

to select or create an “objective, nonpartisan, and statistically valid” survey in order

to conduct an annual assessment of the “intellectual freedom and viewpoint

diversity” throughout their college and university campuses.4 § 1001.03(19)(b) &

1001.706(13)(b), Fla. Stat. In fact, these surveys will be administered by the

respective state colleges and universities which these Boards oversee. Id. The State

Board of Education has been granted rulemaking authority to adopt rules to

implement this requirement. § 1001.03(19)(b), Fla. Stat.

      Equally as important is what HB 233 does not provide. HB 233 does not

mandate the disclosure of viewpoints, political beliefs, or memberships in

associations. HB 233 does not mandate that every individual or any particular class


      2
         The State Board of Education is the chief implementing and coordinating
body of public education in Florida—except for the State University System—
including the Florida College System. § 1001.02(1) Fla. Stat.; see generally §
1001.02(3)-(6), Fla. Stat.
       3
         The Board of Governors is the constitutional governing body responsible for
operating, regulating, controlling and managing the State University System. Art.
IX, § 7, Fla. Const.
       4
          “Intellectual freedom and viewpoint diversity” means the exposure of
students, faculty, and staff to, and the encouragement of their exploration of, a
variety of ideological and political perspectives. §§ 1001.03(19)(a)(1) &
1001.706(13)(a)(1), Fla. Stat.
                                           6
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 7 of 34




of individuals on campus participate in the survey. Moreover, nowhere does HB 233

require completion of the survey in a non-anonymous manner.

      As for the Anti-Shielding Provisions, HB 233 prohibits the Boards and

institutions5 from “shielding”6 students, faculty, or staff at institutions from “ideas

and opinions” that qualify as either “free speech protected under the First

Amendment,” sections 1001.03(19)(c) and 1001.706(13)(c), Florida Statutes, or

“expressive activities”7 protected under the First Amendment. §1004.097(3)(a), Fla.

Stat. As a threshold matter, the Anti-Shielding Provisions do not regulate speech.

They aim to prevent government actors from suppressing speech that is protected by

the First Amendment, in effect deregulating protected expression. HB 233 does not

compel Plaintiffs to adopt speech of any type, nor does it require that faculty

members alter their syllabi or curriculum. HB 233 does not require a faculty member



      5
        Unless otherwise noted, the term “institutions” refers to institutions in both
the Florida College System and the State University System.
      6
        “Shield” means to limit students’, faculty members’, or staff members’
access to, or observation of, ideas and opinions that they may find uncomfortable,
unwelcome, disagreeable, or offensive. §§ 1001.03(19)(a)(2), 1001.706(13)(a)(2),
& 1004.097(2)(f), Fla. Stat.
      7
        “Expressive activities protected under the First Amendment . . . include, but
are not limited to, any lawful oral or written communication of ideas, including all
forms of peaceful assembly, protests, and speeches; distributing literature; carrying
signs; circulating petitions; faculty research, lectures, writings, and commentary,
whether published or unpublished; and the recording and publication, including the
internet publication, of video or audio recorded in outdoor areas of campus.”
§ 1004.097(3)(a), Fla. Stat.

                                          7
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 8 of 34




to “teach and adopt topics and viewpoints they would not otherwise teach or adopt”

or provide a cause of action if the professor fails to do so. ECF No. 35 ¶ 9.

      To ensure expressive activities otherwise protected by the First Amendment

are not suppressed on campuses, HB 233 creates a cause of action against institutions

by any person injured by a violation of his or her expressive rights where those rights

are protected under the First Amendment. Simply stated, HB 233 codifies existing

First Amendment protections for the expressive rights of individuals in the post-

secondary educational forum. Far from creating a cause of action against professors

for their decision to not include content in their syllabi or courses, HB 233 expressly

provides that where otherwise protected under the First Amendment, “faculty

research, lectures, writings and commentary, whether published or unpublished”

constitutes “expressive activities” and affords faculty the right to bring a cause of

action against the institution where such expressive activities are violated. §

1004.097(4)(a), Fla. Stat.

      Finally, HB 233 does not mandate present or future funding decisions from

the Legislature or any other governmental entity. These speculative consequences

cannot support the facial invalidation of HB 233, in whole or in part.

                                     ARGUMENT

I. NO CASE OR CONTROVERSY EXISTS FOR ALL THREE COUNTS.

      A. All Plaintiffs Lack Standing.


                                          8
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 9 of 34




       The “standing inquiry requires careful judicial examination of a complaint’s

allegations to ascertain whether the particular plaintiff is entitled to an adjudication

of the particular claims asserted.” Elend v. Basham, 471 F.3d 1199, 1205 (11th Cir.

2006) (quotation omitted). To have standing, a “plaintiff must show (1) it has

suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or

imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

challenged action of the defendant; and (3) it is likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” White’s Place,

Inc. v. Glover, 222 F.3d 1327, 1329 (11th Cir. 2000) (quoting Friends of the Earth,

Inc.v. Laidlaw Envtl. Services, Inc., 528 U.S. 167 (2000)). These factors are the

“irreducible minimum” of the constitutional standing requirements. Valley Forge

Christian Coll. v. Americans United for Separation of Church & State, Inc., 454 U.S.

464, 472 (1982). As the party invoking federal jurisdiction, Plaintiffs bear the burden

of establishing these elements. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61

(1992). Factual allegations necessary to support standing are not mere pleading

requirements but are an indispensable part of Plaintiffs’ case. Id. at 561.

       Here, Plaintiffs’ alleged injuries are based on a chain of conjured

contingencies and are far from the type of “certainly impending” injury that affords

them standing to enter federal court and facially challenge the constitutionality of a

statute.


                                           9
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 10 of 34




      With respect to the alleged injuries stemming from the Survey Provisions,8

Plaintiffs pled no actual knowledge of the content of any survey, the manner in which

it will be administered, nor whether it will be used in any future funding decisions—

nor could they since the survey has yet to be developed. Likewise, their contention

that because amendments to HB 233 requiring the survey to be anonymous were not

incorporated, a contrary legislative intent against anonymity should be inferred, is

completely inappropriate. See Red Lion Broad. Co. v. F.C.C., 395 U.S. 367, 382, n.

11 (1969) (“In any event, unsuccessful attempts at legislation are not the best of

guides to legislative intent.”). Instead of particularized and imminent injuries,

Plaintiffs offer mere assumptions about the content of the survey, the manner in

which it could be administered, and how it may be used in the future—none of which

are fairly traceable to the plain language of HB 233. Thus, their claimed injuries

stemming from these assumptions are speculative and do not support an injury in

fact for purposes of Article III standing. See Clapper v. Amnesty Int’l USA, 568 U.S.

398, 411 (2013) (noting that respondents have “no actual knowledge” of the

      8
          As for the Survey Provisions, Plaintiffs allege: “HB 233 requires each
institution . . . to conduct a yearly survey to identify the political and ideological
views within their communities,” ECF No. 35 ¶¶ 2, 6; the survey may not be
anonymous or voluntary, id. ¶¶ 68–71; the survey “will stifle and suppress
[professors’] First Amendment freedoms of speech and association . . . based on their
viewpoints,” id. ¶¶ 27, 29; “if students voice these complaints . . . the state of Florida
could weaponize the results to cut funding,” id. ¶¶ 32, 35, 38; and “[t]he Survey
Provisions neither explain nor put any limitations on how the Governor, Florida
Legislature, or Boards might use the results of the survey,” id. ¶ 78.

                                           10
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 11 of 34




Government’s targeting practices under a specific statute, but instead “merely

speculate and make assumptions about whether their communications with their

foreign contacts will be acquired” under the statute; and holding that “respondents’

theory of standing, which relies on a highly attenuated chain of possibilities, does

not satisfy the requirement that threatened injury must be certainly impending”);

Laird v. Tatum, 408 U.S. 1, 13–14 (1972) (“Allegations of a subjective ‘chill’ are

not an adequate substitute for a claim of specific present objective harm or a threat

of specific future harm”).

      With respect to the injuries associated with the Anti-Shielding Provisions,9

Plaintiffs again fail to offer sufficient facts to demonstrate that an injury is certainly

impending as a result of HB 233. This, in large part, is because the Anti-Shielding

Provisions do not require Plaintiffs to espouse views at all, including views they do

not hold, and consequently do not infringe on their ability to control their syllabi and

curriculum. It does just the opposite: it prevents government actors from suppressing

First Amendment speech, including the Plaintiffs’ own protected expressions that

      9
        As for the Anti-Shielding Provisions, Plaintiffs allege: “HB 233 incentivizes
Florida’s public institutions to protect ‘uncomfortable, unwelcome, disagreeable, or
offensive’ speech by permitting students to file suit,” “including complaints and
lawsuits to enforce the Anti-Shielding Provisions,” ECF No. 35 ¶¶ 86–87, 91; and
the Anti-Shielding Provisions “will compel Faculty Plaintiffs to teach and espouse
views they do not hold,” “alter their syllabi in order to cover topics they would have
otherwise excluded,” “discuss topics which they otherwise would not discuss, assign
reading they otherwise would not assign, and invite guest speakers they otherwise
would not invite,” id. ¶¶ 97–98, 154–55.

                                           11
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 12 of 34




others may find uncomfortable, unwelcome, disagreeable, or offensive. Plaintiffs

cannot demonstrate standing based upon a speculative theory that finds no support

in the statute they are challenging. Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S.

383, 393 (1988) (requiring plaintiffs to allege “an actual and well-founded fear that

the law will be enforced against them”).

      Defendants fully support Plaintiffs’ academic freedoms, including the ability

to establish their own syllabi and curricula.10 Keyishian v. Bd. of Regents of Univ.

of State of N. Y., 385 U.S. 589, 603, (1967) (observing academic freedom is “a

special concern of the First Amendment, which does not tolerate laws that cast a pall

of orthodoxy over the classroom.”). HB 233 does not mandate that the Defendants

withdraw that support. Quite simply, HB 233 does not dictate the subject matter of



      10
          Even if HB 233 dictated curricula at the post-secondary level, Plaintiffs’
claims would still come short of stating a cognizable First Amendment injury in fact.
See Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 833 (1995)
(“When the University determines the content of the education it provides, it is the
University speaking, and [the Court has] permitted the government to regulate the
content of what is or is not expressed when it is the speaker or when it enlists private
entities to convey its own message.”); Edwards v. California Univ. of Pennsylvania,
156 F.3d 488, 491 (3d Cir. 1998) (“[W]e conclude that a public university professor
does not have a First Amendment right to decide what will be taught in the
classroom.”); Bishop v. Aronov, 926 F.2d 1066 (11th Cir. 1991) (“[w]e do not find
support to conclude that academic freedom is an independent First Amendment
right”; department head’s memorandum instructing professor to refrain from
interjecting religious beliefs or preferences during instructional time periods and
from conducting optional classes with students on university property to discuss
Christian perspective on academic topics did not violate professor’s free speech
rights).
                                           12
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 13 of 34




any syllabi or curriculum, nor cast a pall over any classroom. Instead HB 233 fosters

the free exchange of ideas that is the hallmark of First Amendment protection.

      Plaintiffs also challenge HB 233’s provision permitting students to record

video or audio of class lectures (the “Recording Provision”). § 1004.097(3)(g), Fla.

Stat. But the alleged injuries attributable to the Recording Provision11 are premised

not only upon Plaintiffs’ inaccurate interpretation of HB 233 and assumptions

concerning the Anti-Shielding Provisions but also on the fruition of a series of

events, including the unlawful filming of a lecture and the improper utilization of

the filming against a professor. Plaintiffs’ allegations ignore the aspects of the

Recording Provision which only permit a student to record class lectures for the

students own educational use or in connection with a complaint as evidence. See §

1004.097(3)(g), Fla. Stat. Importantly, HB 233 further provides protections for the

lecturer against any person who publishes a recorded lecture without the lecturer’s

consent. See § 1004.097(4)(b), Fla. Stat. These provisions run in contrast to the




      11
         As for the Recording Provision, Plaintiffs allege: “the Recording Provision
provides students the means to harass faculty members who express views with
which the students disagree,” ECF No. 35 ¶ 89; the “Recording Provision[] will
compel Faculty Plaintiffs to teach and espouse views they do not hold, and otherwise
censor and chill their speech,” id. ¶¶ 9, 97; the recordings will be “taken out of
context by their accusers,” id. ¶ 100; and “because of the ever-present threat of being
recorded (surreptitiously or otherwise) during their lectures, the Faculty Plaintiffs
will avoid expressing viewpoints that they know may cause controversy or form the
basis for student allegations of bias,” id. ¶ 120.

                                          13
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 14 of 34




faulty narrative advanced through the Amended Complaint that HB 233 is intended

to bully and harass faculty.

      As to Plaintiffs’ allegations concerning future budget cuts, see generally ECF

No. 35 ¶¶ 22, 119, & 133, those too are speculative and require the action of

independent third parties, namely the Legislature and the Governor. HB 233 does

not address funding or budgetary measures, nor does it direct any particular action

based upon the outcome of a survey. In effect, Plaintiffs’ speculative injuries do not

arise from HB 233 but from some hypothetical future legislative or executive action

that may never be taken.

      The Amended Complaint does not demonstrate that Plaintiffs will suffer an

injury-in-fact, which is “concrete and particularized” and “actual or imminent, not

conjectural or hypothetical.” See Elend v. Basham, 471 F.3d 1199, 1207 (11th Cir.

2006) (holding that political protestors failed to establish an injury in fact where their

allegations concerning future First Amendment activities were not imminent or

concrete); 31 Foster Children v. Bush, 329 F.3d 1255, 1266–67 (11th Cir. 2003)

(observing that a future injury must “proceed with a high degree of immediacy” for

standing to exist); Bowen v. First Family Fin. Servs., 233 F.3d 1331, 1340 (11th Cir.

2000) (noting a want of standing where there is a “perhaps or maybe chance” of an

injury occurring). Specifically, the Amended Complaint contains no allegations that

would establish an actual or imminent threat to the rights of Plaintiffs by HB 233.


                                           14
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 15 of 34




      Plaintiffs’ allegations that HB 233 will “chill” their speech are insufficient to

establish standing because such concerns are not objectively reasonable.

“Allegations of a subjective ‘chill’ are not an adequate substitute for a claim of

specific present objective harm or a threat of specific future harm; the federal courts

established pursuant to Article III of the Constitution do not render advisory

opinions.” Laird v. Tatum, 408 U.S. 1, 13–14 (1972) (internal quotations omitted);

accord Wilson v. State Bar of Ga., 132 F.3d 1422, 1428 (11th Cir. 1998) (“A party’s

subjective fear that she may be prosecuted for engaging in expressive activity will

not be held to constitute an injury for standing purposes unless that fear is objectively

reasonable.”). Plaintiffs’ hypothetical chain of contingencies that serve as the basis

for their allegations that their speech will be chilled is speculative. Fla. Fam. Pol’y

Council v. Freeman, 561 F.3d 1246, 1255 (11th Cir. 2009) (“The fear is not

objectively reasonable because it depends on speculation and conjecture that instead

of disqualifying himself where the canons require him to do so, the judge will refuse

and face discipline.”). To be clear, these fears find no home in HB 233, nor have

Plaintiffs offered any realistic danger that HB 233 will be used against them in

violation of their First Amendment rights. See Doe v. Pryor, 344 F.3d 1282, 1287

(11th Cir. 2003) (“The plaintiffs have alleged nothing more than a subjective fear

that [they] may be prosecuted for engaging in expressive activity, which we have

held is not enough.”) (internal quotations omitted); Jacobs v. Florida Bar, 50 F.3d


                                           15
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 16 of 34




901, 904 (11th Cir. 1995) (“[A] plaintiff has standing if he demonstrate[s] a realistic

danger of sustaining a direct injury as a result of the statute’s operation or

enforcement.”).

      For similar reasons, any alleged injury cannot be traced back to HB 233

because HB 233 does not mandate what Plaintiffs allege nor support their alleged

chilled-speech injury. Freedom Path, Inc. v. Internal Revenue Serv., 913 F.3d 503,

508 (5th Cir. 2019) (“Freedom Path’s claimed chilled-speech injury is not fairly

traceable to the text of Revenue Ruling 2004-6, meaning it does not have standing

to bring this facial challenge.”).

      B. Organizational Plaintiffs Lack Standing.

      As with the Individual Plaintiffs, the Organizational Plaintiffs lack standing.

“The first requirement of associational standing is that at least one member meets

the three requirements of individual standing.” Sierra Club v. Tenn. Valley Auth.,

430 F.3d 1337, 1344 (11th Cir. 2005). As advanced in section I. A., because the

Individual Plaintiffs do not have standing to sue in their own right, this Court does

not need to turn to the second and third requirements of associational standing.

Nevertheless, if the Individual Plaintiffs do have standing to sue in their own right,

the second and third requirements of associational standing are: “whether the

interests at stake are germane to the plaintiff organizations’ purposes, and whether




                                          16
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 17 of 34




the claim or relief requested requires the participation of their individual members

in the lawsuit.” Id. at 1345.

      United Faculty of Florida (“UFF”) alleges HB 233 chills the speech of its

bargaining unit members and constituents, but only quotes a single Defendant’s

unsourced comment, never identifying any language in HB 233 that would impose

the imagined horrors. ECF No. 35, ¶ 19. Further, UFF alleges, “HB 233 . . . harms

UFF’s mission of ensuring that its bargaining unit members and constituents are

treated fairly and equitably, promoting fairness and equity within Florida’s

institutions of higher education, combatting political and viewpoint discrimination,

safeguarding academic freedom, and in promoting academic excellence and free

speech on campus.” ECF No. 35 ¶ 20. UFF’s allegations of its own harm—like that

of the Faculty Plaintiffs—are vague, conclusory, not traceable to HB 233, and

insufficient to confer standing.

      March for Our Lives Action Fund (“MFOL”) similarly lacks associational

standing. Nowhere in the Amended Complaint does MFOL specifically plead that at

least one member meets the three requirements of individual standing. Sierra Club,

430 F.3d at 1344. Rather, the Amended Complaint broadly alleges that HB 233

“target[s] the viewpoints on which MFOL advocates,” which “chills the speech and

freedom of association of students who have joined its movement.” ECF No. 35

¶ 123. The second and third requirements of associational standing for MFOL also


                                        17
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 18 of 34




fail. The interests at stake are not germane to MFOL’s purposes. “MFOL’s mission

is to harness the power of young people to fight for sensible gun violence prevention

policies that save lives.” Id. ¶ 21. HB 233 does not prevent students who have joined

MFOL from expressive activities protected under the First Amendment.

Accordingly, MFOL cannot establish the requirements for associational standing.

      Finally, Plaintiffs’ “contention that they have standing because they incurred

certain costs as a reasonable reaction to a risk of harm is unavailing—because the

harm respondents seek to avoid is not certainly impending.” Clapper v. Amnesty Int’l

USA, 568 U.S. 398, 416 (2013). Here, Plaintiffs’ alleged injury-in-fact consists of

fears that find no basis in HB 233, but are instead rooted entirely in isolated, alleged

comments of non-party public officials and isolated, alleged comments by

Defendant Corcoran unrelated to the challenged provisions. See ECF 35 ¶ 6, 57–59.

Therefore, any cost they may have incurred in response to these off-hand remarks is

insufficient to confer standing. Clapper, 568 U.S. at 416. (“In other words,

respondents cannot manufacture standing merely by inflicting harm on themselves

based on their fears of hypothetical future harm that is not certainly impending.”).

      C. Plaintiffs’ Claims are Not Ripe.

      “The ripeness doctrine prevent[s] the courts, through avoidance of premature

adjudication, from entangling themselves in abstract disagreements . . . .” Wilderness

Soc’y v. Alcock, 83 F.3d 386, 390 (11th Cir. 1996) (quoting Abbott Lab. v. Gardner,


                                          18
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 19 of 34




387 U.S. 136, 148–49 (1967)). To determine whether a claim is ripe, this Court must

“evaluate both the fitness of the issues for judicial decision and the hardship to the

parties of withholding court consideration.” Coal. for the Abolition of Marijuana

Prohibition v. City of Atlanta, 219 F.3d 1301, 1315 (11th Cir. 2000) (quoting

Wilderness, 83 F.3d at 390). Stated otherwise, this Court must resolve “whether the

claim is sufficiently mature, and the issues sufficiently defined and concrete to

permit effective decision-making by the court.” Id. (quoting Georgia Advocacy

Office, Inc. v. Camp, 172 F.3d 1294, 1298–99 (11th Cir.1999))

        Plaintiffs’ challenges to HB 233 are not fit for adjudication. Claims that

require “speculation about contingent future events” and “venture beyond purely

legal issues” are “less likely to be considered fit for adjudication.” Pittman v. Cole,

267 F.3d 1269, 1278 (11th Cir. 2001) (internal quotation omitted). Additionally,

courts have concerns regarding the fitness of a case for adjudication where the court

is asked to “interfere[] with an agency’s decisionmaking process before it has the

opportunity to finalize its policies.” Id. Pittman is instructive. There, the plaintiffs

“jumped the gun in bringing their claims,” id. at 1279, because they “rush[ed] into

federal court to seek an injunction,” did not “allow[] the Bar to formulate a final

policy,” but instead asked the courts “to speculate, without any evidentiary basis”

and “prematurely and perhaps unnecessarily reach[] constitutional issues.” Id. at

1280.


                                          19
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 20 of 34




      Such is the case here. HB 233 directs the Boards to select or create a survey

and affords the State Board of Education the ability to promulgate rules. Plaintiffs

have not made, and cannot make, any allegations concerning the Boards’ selection

or creation of a survey, the promulgation of any rules, or the various institutions’

administration of the survey. Instead, Plaintiffs proceed on rank speculation without

any concrete allegations concerning the Survey Provisions or the implementation of

the Anti-Shielding Provisions. No Plaintiff alleges any facts that suggest they are

presently or imminently being mandated to divulge their personal political beliefs as

part of a survey or that they are imminently being mandated to espouse views with

which they disagree. Simply put, the speculation over how HB 233 may be

implemented renders it unfit for judicial decision at this juncture. See Texas v. United

States, 523 U.S. 296, 300 (1998) (“A claim is not ripe for adjudication if it rests upon

contingent future events that may not occur as anticipated, or indeed may not occur

at all.”) (internal quotations omitted).

      The lack of hardship to the parties also counsels against a finding of ripeness.

See Pittman, 267 F.3d at 1280 (“[I]f a party is to suffer an ‘immediate and direct

impact’ from a challenged policy, a case is more likely to be considered ripe.”

(quoting Bankers Life & Cas. Co. v. Callaway, 530 F.2d 625, 631 (5th Cir. 1976)).

Here, Plaintiffs base their allegations of injury on a highly speculative chain of

circumstances that do not flow from the language of the statute they facially


                                           20
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 21 of 34




challenge. Plaintiffs provide no well-pled allegations of immediate and direct injury,

nor any allegations that HB 233 has been implemented unconstitutionally, or that

they will be injured prior to its implementation.

II. PLAINTIFFS FAIL TO STATE A CLAIM.

      A. Pleading Standard for a Facial Challenge.

      “[A] plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do . . . . Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption that all the allegations

in the complaint are true.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)

(internal quotations and citations omitted).

      [O]nly a complaint that states a plausible claim for relief survives a
      motion to dismiss. Determining whether a complaint states a plausible
      claim for relief will . . . be a context-specific task that requires the
      reviewing court to draw on its judicial experience and common sense.
      But where the well-pleaded facts do not permit the court to infer more
      than the mere possibility of misconduct, the complaint has alleged—
      but it has not “show[n]”—“that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal citations omitted) (quoting Fed.

R. Civ. P. 8(a)(2)). Plaintiffs have failed to carry this burden in their facial challenge

to HB 233.

      “A facial challenge to a legislative Act is, of course, the most difficult

challenge to mount successfully, since the challenger must establish that no set of


                                           21
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 22 of 34




circumstances exists under which the Act would be valid.” United States v. Salerno,

481 U.S. 739, 745 (1987). The Supreme Court has recognized “a second type of

facial challenge in the First Amendment context under which a law may be

overturned as impermissibly overbroad because a ‘substantial number’ of its

applications are unconstitutional, ‘judged in relation to the statute’s plainly

legitimate sweep.’” Washington State Grange v. Washington State Republican

Party, 552 U.S. 442, 449 n.6 (2008) (quoting New York v. Ferber, 458 U.S. 747,

769–71 (1982)); accord United States v. Williams, 553 U.S. 285, 292 (2008) (“[A]

statute is facially invalid if it prohibits a substantial amount of protected speech.”).

“[B]efore applying the ‘strong medicine’ of overbreadth invalidation,” the Supreme

Court has “insisted that a law’s application to protected speech be ‘substantial,’ not

only in an absolute sense, but also relative to the scope of the law’s plainly legitimate

applications.” Virginia v. Hicks, 539 U.S. 113, 119–20 (2003) (citations omitted).

As the party alleging overbreadth, Plaintiffs “bear[] the burden of demonstrating,

from the text of the law and from actual fact, that substantial overbreadth exists.” Id.

at 122 (quotations omitted).

      As explained below, under either the Salerno standard or the “substantial

number” standard, Plaintiffs fail to carry their burden.

      B. Plaintiffs Fail to State a Freedom of Association Claim (Count II).




                                           22
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 23 of 34




      In Count II, Plaintiffs claim that the Survey Provision violates their First

Amendment right because it mandates they disclose their associations, ECF No. 35

¶¶ 130, 132, 138, and their political views, id. ¶¶ 133, 137–38, in a non-anonymous

fashion so that the government may “punish” them at some date in the future for

their beliefs in the form of harassment, political retribution, and budget cuts, id.

¶¶ 133, 137. This claim should be dismissed.

      For the reasons articulated in section II. C., Plaintiffs’ allegations that their

freedom to associate will be abridged by the yet-to-be implemented Survey

Provision do not “raise a right to relief above the speculative level” and amount to

nothing more than conclusions and do not permit this Court to infer that Plaintiffs

are entitled to relief. See Twombly, 550 U.S. at 555–56.

      Plaintiffs have not made allegations sufficient to sustain a facial challenge,

under either the Salerno or “substantial number” standard. They have not alleged

that under no set of circumstances would the Survey Provision be valid—nor could

they. See e.g. C.N. v. Ridgewood Bd. of Educ., 430 F.3d 159, 190 (3d Cir. 2005)

(holding that anonymous surveys did not violate parents’ or students’ privacy or

speech rights); Fields v. Palmdale Sch. Dist., 427 F.3d 1197, 1209–10 (9th Cir.

2005), opinion amended on denial of reh’g sub nom. Fields v. Palmdale Sch. Dist.

(PSD), 447 F.3d 1187 (9th Cir. 2006) (holding that school district’s inclusion of

questions about sexual topics, including questions as to how frequently children


                                         23
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 24 of 34




thought about sex, in survey given to elementary school children in effort to identify

psychological barriers to learning, was rationally related to school district’s

legitimate state interest in effective education and mental welfare of its students, and

thus did not violate parents’ substantive due process or privacy rights).

      Nor have they sufficiently alleged facts—when combined with the text of HB

233—to demonstrate that substantial overbreadth exists. See Hicks, 539 U.S. at 122

(“The overbreadth claimant bears the burden of demonstrating from the text of the

law and from actual fact, that substantial overbreadth exists.”) (cleaned up). If, for

example, the Boards publish a voluntary or anonymous survey, plaintiff’s

unsubstantiated claims of HB 233 targeting individuals, organizations, or

institutional departments are eviscerated. Plaintiffs allege no facts demonstrating

the survey certainly will be conducted in a contrary manner or that they are being

compelled to complete the survey by name.

      Unquestionably, the government has a legitimate interest in gauging the

intellectual freedom and viewpoint diversity at public universities and institutions.

See Mahanoy Area Sch. Dist. v. B. L. by & through Levy, 141 S. Ct. 2038, 2046

(2021) (“Schools have a strong interest in ensuring that future generations

understand the workings in practice of the well-known aphorism: ‘I disapprove of

what you say, but I will defend to the death your right to say it.’”). After all, the

Supreme Court of the United States has acknowledged that “America’s public


                                          24
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 25 of 34




schools are the nurseries of democracy” and that “[o]ur representative democracy

only works if we protect the ‘marketplace of ideas.’” Id.; accord Keyishian v. Bd. of

Regents of Univ. of State of N. Y., 385 U.S. 589, 603 (1967) (“The Nation’s future

depends upon leaders trained through wide exposure to that robust exchange of ideas

which discovers truth out of a multitude of tongues, (rather) than through any kind

of authoritative selection.”) (internal quotations omitted) (alteration in original).

Certainly nothing in the text of the First Amendment or its precedents forbids

government from simply assessing intellectual freedom and viewpoint diversity in

public universities and colleges.

      Against the Survey Provision’s plainly legitimate application, it cannot be said

that the law’s application to protected speech—if any—is substantial to warrant

applying the strong medicine of overbreadth invalidation. See Hicks, 539 U.S. at

119–20.

      C. Plaintiffs Fail to State a Compelled Speech Claim (Count III).

             1.    HB 233 Does Not Regulate Speech.

      Plaintiffs’ compelled speech argument is rooted entirely in the Anti-Shielding

Provisions. ECF No. 35 ¶ 149. The Anti-Shielding Provisions do not regulate but

deregulate speech. Cf. Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S.

819, 828 (1995) (“It is axiomatic that the government may not regulate speech based

on its substantive content or the message it conveys.”) (emphasis added); See Bd. of


                                         25
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 26 of 34




Educ., Island Trees Union Free Sch. Dist. No. 26 v. Pico, 457 U.S. 853, 866–67

(1982) (“[T]he State may not, consistently with the spirit of the First Amendment,

contract the spectrum of available knowledge. In keeping with this principle, we

have held that in a variety of contexts the Constitution protects the right to receive

information and ideas.”) (internal quotations omitted). In stark contrast to regulating

speech or contracting the spectrum of available knowledge, HB 233 prohibits

government actors from suppressing speech that is protected by the First

Amendment, wholly in tune with the First Amendment’s counter-majoritarian

protections.

      HB 233 does not compel any one—including Plaintiffs—to utter or publish a

single word. But it does prevent the government from taking action to silence First

Amendment-protected expressions that others may find uncomfortable, unwelcome,

disagreeable, or offensive. The State may certainly choose to protect the freedom of

expression through legislative efforts aligned with constitutional rights,

understanding that leaders and issues may change but freedom of expression is

perpetually essential and worthy of codification. “No person is always in the

majority, and our Constitution places out of reach of the tyranny of the majority the

protections of the First Amendment. The promise of free speech is that even when

one holds an unpopular point of view, the state cannot stifle it.” Wollschlaeger v.

Governor, Fla., 848 F.3d 1293, 1327 (11th Cir. 2017). The law simply directs


                                          26
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 27 of 34




governmental actors to protect and not violate the already-existing rights of those

who wish to express a viewpoint with which others may disagree.               Women's

Emergency Network v. Bush, 323 F.3d 937, 947 (11th Cir. 2003) (finding that the

“Choose Life statute does not in any way restrict or prohibit Appellants’ speech . . .

. The First Amendment protects the right to speak; it does not give Appellants the

right to stop others with opposing viewpoints from speaking.”).

                2.    HB 233 Does Not Compel Speech.

          Moreover, even if HB 233 did regulate speech—which it does not—it

certainly does not compel speech. HB 233 does not compel Plaintiffs to adopt

speech, alter their syllabi, “personally speak the government’s message,” or “host or

accommodate another speaker’s message.” Rumsfeld v. Forum for Acad. &

Institutional Rights, Inc., 547 U.S. 47, 63 (2006). Nor does it provide a cause of

action if a professor does not “teach and adopt topics and viewpoints they would not

otherwise teach or adopt.” ECF No. 35 ¶ 9.

          Rather, HB 233 does the opposite: instead of forcing a plaintiff to speak, it

prevents “shielding” students, faculty, or staff from free speech protected under the

First Amendment. Stated differently, HB 233 does not mandate any speech—

nothing in the text requires any student, professor, or staff to make any expression

at all.     The Boards and their institutions are simply prohibited from regulating or

silencing an individual’s First Amendment protected expressions for the comfort and


                                            27
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 28 of 34




convenience of others. If it were otherwise, the tyranny of the majority would

control, either silencing speech that is unpopular or effectively silencing it through

relegation to a lesser forum. Plaintiffs’ suggestion that “[t]o avoid violating HB 233,

the professor would have no choice but to include [‘uncomfortable, unwelcome,

disagreeable, or offensive’] writings in [a] syllabus and discuss them in class,” “to

alter their syllabi in order to cover topics they would have otherwise excluded,” or

to “discuss topics which they otherwise would not discuss, assign reading they

otherwise would not assign, and invite guest speakers they otherwise would not

invite,” finds no basis in HB 233 and amounts to mere conjecture. Id. ¶¶ 152, 154–

55, 161.

      Plaintiffs make no factual allegations suggesting that HB 233’s Anti-

Shielding Provisions are being implemented in an unconstitutional manner, and the

overarching speculations they do make are ephemeral and untethered to the text of

HB 233. This Count should be dismissed. St. John v. United States, 54 F. Supp. 2d

1322, 1323 (S.D. Fla. 1999) (noting that a “[c]ourt is not required to abrogate the

basic pleading essentials or conjure up unplead allegations” to save a complaint).

      D. Plaintiffs Fail to State a Viewpoint Discrimination Claim (Count I).

      As explained above, HB 233 does not regulate speech, much less impose

viewpoint discrimination. See supra Section II. C. 1. Even if HB 233 does regulate

speech—which it does not—it does so in a content-neutral manner. Unlike content-


                                          28
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 29 of 34




neutral regulations, “[w]hen the government engages in viewpoint discrimination, it

limits speech that would otherwise be allowed, thereby violating the speaker’s First

Amendment rights.” Pine v. City of W. Palm Beach, Fla., No. 13-80577-CIV, 2013

WL 5817651, at *6 (S.D. Fla. Oct. 29, 2013), aff’d sub nom. Pine v. City of W. Palm

Beach, FL, 762 F.3d 1262 (11th Cir. 2014) (emphasis added) (citing Rosenberger,

515 U.S. at 830). HB 233 does exactly the opposite; it codifies what the Supreme

Court has reiterated time and time again: speech may not be suppressed simply

because it expresses ideas of any viewpoint that are offensive, disagreeable, invites

disputes, or creates dissatisfaction. See Mahanoy Area Sch. Dist., 141 S. Ct. at 2049

(Alito, J., concurring) (“[P]ublic school students, like all other Americans, have the

right to express ‘unpopular’ ideas on public issues, even when those ideas are

expressed in language that some find ‘inappropriate’ or ‘hurtful’; public schools

have the duty to teach students that freedom of speech, including unpopular speech,

is essential to our form of self-government.”) (internal quotations omitted); Texas v.

Johnson, 491 U.S. 397, 414 (1989) (“If there is a bedrock principle underlying the

First Amendment, it is that the government may not prohibit the expression of an

idea simply because society finds the idea itself offensive or disagreeable.”).

Ensuring that the First Amendment is not violated by restricting the ability of the

government to censor viewpoints does not amount to viewpoint discrimination




                                         29
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 30 of 34




itself.12 Because nothing in the text of HB 233 regulates speech, much less

discriminates based upon viewpoint, it is not violative of the First Amendment.

      Plaintiffs’ attempt to inject the comments of legislators and public officials as

an interpretive tool to conclude HB 233 is discriminatory against certain viewpoints

is improper where the statute is facially-neutral and valid. See United States v.

O'Brien, 391 U.S. 367, 383-84 (1968) (declining to void a statute prohibiting the

burning of draft cards that was “under well-settled criteria, constitutional on its face,

on the basis of what fewer than a handful of Congressmen said about it” and

observing “[w]hat motivates one legislator to make a speech about a statute is not

necessarily what motivates scores of others to enact it, and the stakes are sufficiently

high for us to eschew guesswork”). The Eleventh Circuit has held “many times”

that “a plaintiff cannot bring a free-speech challenge by claiming that the lawmakers

who passed it acted with a constitutionally impermissible purpose.” In re Hubbard,

803 F.3d 1298, 1312–13 (11th Cir. 2015) (citing Artistic Entm't, Inc. v. City of

Warner Robins, 223 F.3d 1306, 1309 (11th Cir. 2000); Int'l Food & Beverage Sys.



12
   Plaintiffs’ reliance on Matal v. Tam, 137 S.Ct. 1744, 1763 (2017) does not alter
this conclusion. In Matal, a government regulation prohibited the registration of
trademarks that are offensive to a substantial percentage of members of any group–
having the effect of prohibiting the public expression of ideas “merely because the
ideas are themselves offensive to some of their hearers.” Id. at 1763. In contrast,
HB 233 merely prohibits the suppression of expressive activities otherwise protected
by the First Amendment. No expressive activity is favored, and all are placed on
equal footing.
                                           30
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 31 of 34




v. City of Fort Lauderdale, 794 F.2d 1520, 1525 (11th Cir. 1986)). Plaintiffs’

allegations of viewpoint discrimination hinge on the comments of legislators and

public officials—not the plain language of HB 233. Accordingly, such allegations

in Count I are insufficient to state a claim for viewpoint discriminations.

      E. Plaintiffs Do Not Challenge Sections 4 or 5 of HB 233.

      Plaintiffs request this Court to facially declare that HB 233—in its entirety—

violates the First and Fourteenth Amendments. Plaintiffs advance no argument

concerning the constitutionality of sections 4 or 5 of HB 23313; therefore, this Court

should dismiss Plaintiffs’ claims as to those sections.

                                    CONCLUSION

      For the reasons set forth above, Defendants request this Court to dismiss the

Amendment Complaint, ECF No. 35, because the Plaintiffs lack standing, the claims

are not ripe, and the allegations fail to state a claim for violation of the First

Amendment.




      13
        Sections 4 and 5 of HB 233 come on the heels of a Florida State University
student senate body president’s removal from office in violation of the First
Amendment because he made statements that were unpopular. Denton v. Thrasher,
Case No. 4:20-cv-425-AW-MAF, ECF No. 55 (N.D. Fla. 2021).

                                          31
    Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 32 of 34




     Respectfully submitted on this 7th day of September 2021.

                             /s/ George T. Levesque
                             George T. Levesque
                             Florida Bar No. 555541
                             James Timothy Moore, Jr.
                             Florida Bar No. 70023
                             Patrick M. Hagen
                             Florida Bar No. 1010241
                             GrayRobinson, P.A.
                             301 South Bronough Street, Suite 600
                             Tallahassee, Florida 32301
                             Telephone: 850-577-9090
                             Facsimile: 850-577-3311
                             George.Levesque@gray-robinson.com
                             Tim.Moore@gray-robinson.com
                             Patrick.Hagen@gray-robinson.com
                             Counsel for Defendants




     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

     The undersigned certifies this Motion to Dismiss and Incorporated

Memorandum of Law contains 7,485 words.




                                      32
     Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 33 of 34




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on September 7, 2021, the foregoing was filed with

the Court’s CM/ECF system which will serve a copy via email on the following co-

counsel for Plaintiffs:

CHRISTINA A FORD
ELIAS LAW GROUP - WASHINGTON DC
10 G STREET NE
SUITE 600
WASHINGTON, DC 20002
Email: cford@elias.law

JOSEPH NICHOLAS POSIMATO
ELIAS LAW GROUP - WASHINGTON DC
10 G STREET NE
SUITE 600
WASHINGTON, DC 20002
Email: jposimato@elias.law

JYOTI JASRASARIA
ELIAS LAW GROUP - WASHINGTON DC
10 G STREET NE
SUITE 600
WASHINGTON, DC 20002
Email: jjasrasaria@elias.law

MARC E ELIAS
ELIAS LAW GROUP - WASHINGTON DC
10 G STREET NE
SUITE 600
WASHINGTON, DC 20002
Email: melias@elias.law

SPENCER WILLIAM KLEIN
PERKINS COIE LLP - WASHINGTON DC
700 13TH STREET NW

                                      33
   Case 4:21-cv-00271-MW-MAF Document 40 Filed 09/07/21 Page 34 of 34




SUITE 800
WASHINGTON, DC 20005
Email: spencerklein@perkinscoie.com

THOMAS ALAN ZEHNDER
KING BLACKWELL ZEHNDER & WERMUTH PA –
ORLANDO FL
25 E PINE STREET
ORLANDO, FL 32801
Email: tzehnder@kbzwlaw.com

FREDERICK STANTON WERMUTH
KING BLACKWELL ZEHNDER ETC PA - ORLANDO FL
25 E PINE ST
ORLANDO, FL 32801
Email: fwermuth@kbzwlaw.com

ALEXI MACHEK VELEZ
ELIAS LAW GROUP - WASHINGTON DC
10 G STREET NE
SUITE 600
WASHINGTON, DC 20002
Email: avelez@elias.law

ELISABETH C FROST
ELIAS LAW GROUP - WASHINGTON DC
10 G STREET NE
SUITE 600
WASHINGTON, DC 20002
Email: efrost@elias.law



                                  /s/ George T. Levesque
                                  George T. Levesque
                                  Florida Bar No. 555541
                                  GrayRobinson, P.A.


                                      34
